Citation Nr: 1411860	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than August 9, 2006 for the award of service connection for a depressive disorder.

2.  Entitlement to a higher initial disability rating for a depressive disorder, in excess of 30 percent for the period prior to March 12, 2010, and in excess of 70 percent for the period on and after March 12, 2010.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1994 to February 1995, and from January 2003 to May 2004.  

This matter came before the Board of Veterans' Appeals (Board) from a rating decision dated February 2007 by the RO in San Juan, the Commonwealth of Puerto Rico, which granted service connection for a depressive disorder and assigned a 30 percent initial disability rating, effective August 9, (under the mistaken assumption that the Veteran's claim for service connection was August 2006, rather than February 2005).  Additional relevant evidence pertaining to initial rating of the service-connected depressive disorder was constructively received in January 2008, which is within one year of the February 2007 rating decision assigning the initial disability rating.  This additional relevant evidence rendered the September 2007 rating decision non-final regarding the initial rating assignment, thus tolling the one year period to submit a notice of disagreement and requiring the initial rating to be readjudicated.  See 38 C.F.R. § 3.156(b) (2013).  

The subsequent readjudication of initial rating for depressive disorder in a March 2010 rating decision during the appeal resulted in a grant of 70 percent disability rating for the initial rating for the period from March 12, 2010 (utilizing the mistaken assumption that a claim for "increased rating" was filed during this initial rating appeal).  In a June 2010 notice of disagreement (NOD), the Veteran expressed disagreement "effective date" of the 70 percent rating, contending that the rating should have been since 2004 (the date of separation from service).  A September 2010 statement of the case addressed the issue of earlier effective date, although it did so as one for earlier effective date for rating rather than for service connection.  An earlier effective date appeal was perfected in December 2010.

A subsequent May 2010 rating decision granted a higher disability rating of 70 percent for the service-connected depressive disorder for the period ("stage") from March 12, 2010 (the date the RO inaccurately assumed to be the date of claim for increase).  In a June 2010 notice of disagreement (NOD), the Veteran advanced that his service-connected depressive disorder had warranted a 70 percent rating since at least 2004.  

Upon review of the procedural history, the instant appeal is, in fact, an appeal for both an effective date earlier than August 9, 2006 for the award of service connection for a depressive disorder, and an appeal for a higher initial disability rating for the service-connected depressive disorder.  It is not an appeal for an effective date earlier than March 12, 2010 for the assignment of a 70 percent disability rating for a depressive disorder, as styled by the RO; all the questions that have been adjudicated under the guise of effective date for rating are part of the initial rating appeal, which encompasses the entire initial rating period from 2004, and addresses the appropriate rating percentage for the entire period, including all stages of the initial rating period.  As will be explained below, despite being developed by the RO as claim for an earlier effective date for an increased rating, the case has been sufficiently developed to grant the Board jurisdiction over these two issues on appeal.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issue of entitlement to a higher initial disability rating for a depressive disorder, in excess of 30 percent for the period prior to March 12, 2010, and in excess of 70 percent for the period on and after March 12, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran separated from active service on May 29, 2004.

2.  The earliest date of receipt of a pending claim for service connection for a depressive disorder is February 23, 2005, within one year of the Veteran's separation from active service.

3.  The Veteran showed signs of depression related to his service-connected herniated disc at lumbosacral spine; lumbosacral strain, myositis during service.


CONCLUSION OF LAW

The criteria for an effective date of May 30, 2004, but no earlier, for service connection for a depressive disorder are met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In March 2010, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support an increased rating claim and the assignment of a rating and effective date, what actions he needed to undertake, and how VA would assist him in developing his claim.  Concerning the appeal for a higher initial rating for depressive disorder, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

Further, the RO sent the Veteran a letter in November 2012 that informed of the evidence needed to establish an earlier effective date.  The notice letter also advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  After having carefully reviewed the record on appeal, the Board has concluded that the VCAA notice requirements have been satisfied with respect to an earlier effective date.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case.  The undisputed facts of service separation date and claim date establish the controlling effective date of service connection for a depressive disorder; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 


Earlier Effective Date for Service Connection for a Depressive Disorder

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2013) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The Veteran separated from service on May 29, 2004.  On February 23, 2005, less than one year after separation from service, the Veteran filed a claim for service connection for a depressive disorder, which was also styled as a nervous condition.  In a rating decision dated September 2005, service connection for a depressive disorder was denied.  The Veteran filed a notice of disagreement (NOD) in November 2005.  A statement of the case (SOC) was issued in July 2006.  Later that month, the Veteran filed a statement which should have been taken as a substantive appeal; however, because the Veteran advanced a secondary service connection theory, the RO treated the document as a new claim for "service connection for depressive disorder, claimed as major depression as secondary to the service-connected disability of herniated disc at lumbosacral spine; lumbosacral strain, myositis."  In a rating decision dated February 2007, which was mailed to the Veteran in March 2007, the RO granted service connection for a depressive disorder and assigned an initial disability rating of 30 percent effective August 9, 2006, the date the Veteran's substantive appeal was received by the RO.  As the Veteran's substantive appeal to the September 2005 rating decision was never addressed, the September 2005 rating decision did not become final.  38 U.S.C.A. § 7105.

While no NOD was filed to the February 2007 rating decision, the decision did not become final as VA received new and material evidence concerning the Veteran's mental condition within the one year period after notice of the rating decision was sent to the Veteran.  38 C.F.R. § 3.156(b).  VA treatment and hospitalization records dated January through February 2008 are new and material as defined at 38 C.F.R. § 3.156(b), and were constructively received within one year of the March 2007 notice of the February 2007 rating decision.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).

As the initial rating for depressive disorder had been appealed, a claim for increase was not possible.  In March 2010, the RO received a statement from the Veteran which was mistakenly taken as a formal claim for an increased rating for all the service-connected disabilities.  In a May 2010 rating decision, applying the appropriate criteria, the RO assigned a 70 percent rating for the service-connected depressive disorder, with an effective date of March 12, 2010.  In June 2010, the Veteran filed an NOD to the May 2010 rating decision, contending that an earlier effective date of 2004 should have been assigned, and also reiterated the desire for a higher rating for the earlier initial rating period.  The appeal was perfected in December 2010.  

As neither the September 2005 nor the February 2007 rating decisions became final, the claim currently on appeal before the Board is the February 2005 claim for service connection for a depressive disorder.  As the Veteran was eventually granted service connection for a depressive disorder, the proper issues before the Board are entitlement to an effective date earlier than August 9, 2006 for the award of service connection for a depressive disorder, and entitlement to a higher initial disability rating for a depressive disorder (in excess of 30 percent for the period prior to March 12, 2010, and in excess of 70 percent for the period on and after March 12, 2010).  

At the outset, the Board notes that it has jurisdiction over the issues on appeal.  As noted above, the RO received a statement from the Veteran in March 2010 which was mistakenly taken as a claim for an increased rating and eventually led to the instant appeal.  In the same month, the RO sent the appropriate VCAA notice to the Veteran which discussed the assignment of a disability rating and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, in the November 2010 SOC, the full effective date regulation text, 38 C.F.R. § 3.400, was provided to the Veteran.  In both his June 2010 NOD and December 2010 substantive appeal, the Veteran advanced that he was entitled to at least a 70 percent disability rating dating back to 2004, the date of his separation from service.  In November 2012, VA sent the Veteran additional notice concerning the assignment of disability ratings and effective dates.  As discussed above, the previous rating decisions concerning the Veteran's service-connected depressive disorder and the assignment of ratings for the entire initial time period have not become final, and are, therefore, properly subsumed by the instant appeal.  As sufficient notice was provided to the Veteran concerning the requirements for an earlier effective date for service connection, a NOD filed, and the appeal perfected, the Board has jurisdiction over the issues on appeal. 

As jurisdiction is established, the Board must next determine whether the Veteran's February 23, 2005 claim was filed within one year of service separation, as if so, whether the appropriate effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Here the Veteran separated from active service on May 29, 2004, within one year of the filing of the February 23, 2005 claim.  Therefore, the Veteran would be entitled to an effective date of May 30, 2004, provided entitlement to service connection did not arise later than that date.

The Veteran was granted service connection for a depressive disorder secondary to his service-connected herniated disc at lumbosacral spine; lumbosacral strain, myositis.  Service connection for the spinal disability was granted in a rating decision dated September 2005, and the award was effectuated May 30, 2004, the day after service separation.  Service treatment records reflect that in January 2004 the Veteran reported having feelings of not belonging due to his physical disabilities.  In March 2004, the Veteran reported feeling depressed.  As the Veteran's depression and the physical disability on which it is based first manifested in service, the Veteran is entitled to an effective date on the day following separation from active military service, May 30, 2004.

The Board finds that entitlement to service connection for a depressive disorder arose prior to August 9, 2006.  The Veteran filed a claim for service connection for a depressive disorder in February 2005, less than one year after his May 29, 2004 separation from service.  Service connection for a depressive disorder was granted secondary to the Veteran's service-connected spinal disability, which had been granted in September 2005 and assigned an effective date of May 30, 2004.  Service treatment records reflect that the Veteran showed signs of depression related to his service-connected spinal disorder during service.  For these reasons, the Veteran is entitled to an effective date of May 30, 2004, the day following separation from active military service, for his service-connected depressive disorder.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).


ORDER

An effective date of May 30, 2004 for the grant of service connection for a depressive disorder is granted.


REMAND

In the instant decision, the Board grants an earlier effective date of May 30, 2004 for the grant of service connection for a depressive disorder.  The Board does not have jurisdiction to address the initial rating for the period prior to August 9, 2006, as the RO has not yet had the opportunity to assign the initial rating for this period; therefore, the issue of entitlement to a higher initial disability rating for a depressive disorder (in excess of 30 percent for the period prior to March 12, 2010, and in excess of 70 percent for the period on and after March 12, 2010) is remanded to allow the RO to assign an initial disability rating for the time period from May 30, 2004 until August 8, 2006, and to reconsider the assigned disability ratings for the period on and after August 9, 2006.

In regards to assignment of disability ratings on remand, the Board notes that significant medical evidence was received by VA, including in-patient mental health treatment records dated January to February 2008, which was not considered by the RO in its May 2010 rating decision granting a 70 percent disability rating for a depressive disorder as of March 12, 2010.  The RO should be sure to address this evidence when assigning the appropriate disability ratings on remand.

Accordingly, the issue of entitlement to a higher initial disability rating for a depressive disorder is REMANDED for the following action:

1.  Assign an initial disability rating for the Veteran's service connected depressive disorder for the initial rating period from May 30, 2004 to August 9, 2006.

2.  Then readjudicate the appeal for a higher initial disability rating for a depressive disorder for the remaining initial rating period, which is in excess of 30 percent for the period prior to March 12, 2010, and in excess of 70 percent for the period on and after March 12, 2010.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


